PER CURIAM.
Motion to amend record granted, so far as to permit the affidavits which have been presented to the court relating to the proceedings before the common council to be printed in the record and made a part thereof, without determining, however, as to their competency. The former decision of this court herein (71 N. Y. Supp. 137) is hereby vacated, and a reargument upon the corrected record ordered to be had upon the first day of the next term, without notice. Order to be settled before Mr. Justice SPRING upon three days’ notice.